DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 12 September 2019. Claims 1-21 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. Certified copies of the priority applications have been received. 
Information Disclosure Statement
The IDS received on 12 September 2019 has been considered. 
The IDS received on 31 January 2020 has been considered. 
Claim Interpretation Under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: map information acquisition unit, position calculation unit, and position estimation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,42,3260 B2 (hereinafter "Stählin"). 

As to claim 1, Stählin discloses a self-localization estimation device comprising: 
	a map-information acquisition unit that acquires map information including lane information for specifying lanes in which vehicles are enabled to travel (col 6 ln 53-57 - "ambient environment sensors are used advantageously for generating self-provided maps [...] From GPS positions, the vehicle's lane is determined, and thus a basis for the road determination"); 
	a position calculation unit that calculates an own-vehicle absolute position being an absolute position of an own vehicle (col 6 ln 66-67 - "By the camera sensor system, lanes and traffic signs can be recognized and stored"); and 
	a position estimation unit that estimates, based on the map information and the own-vehicle absolute position, a corrected own-vehicle position being a corrected position of the own vehicle (col 2 ln 4-7 - "the control device combines the map data with the GPS, gyroscope, and wheel speed information and thus accurately calculates the respective driving position", col 6 ln 23-26 - "The sensor fusion can additionally also be used for checking whether the map data is correct in that, e.g., a camera can detect the course of the track and whether it corresponds to the map"), wherein: 
	the position estimation unit estimates the corrected own-vehicle position by superimposing a reliability of the map information and a reliability of the own-vehicle absolute position on each other (col 6 ln 10 - "The self-learned map has its own first confidence indicator", col 6 ln 27-30 - "the sensor fusion provides a correction or addition back to the learned map and, if necessary, can also degrade the confidence in the electronic horizon").

As to claim 2, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to: 
	vary at least one of the reliability of the map information and the reliability of the own-vehicle absolute position to thereby change relative weights assigned to the respective map information and own-vehicle absolute position (col 5 ln 50-60 - "When travelling along a route, the self-learned information from the self-provided digital map is compared with that from an electronic horizon. If both types of information are equal, the map information is given a large confidence indicator. This information is additionally also included in an overall indicator for the electronic horizon such as, for example, a weighted mean value of the confidence indicator by the previously checked route or weighted mean values of the confidence indicator over the last checks, more recent checks being rated higher than less recent checks"); and 
	estimate the corrected own-vehicle position based on the map information and the own-vehicle absolute position respectively having the changed relative weights (col 6 ln 4-8 - "If the electronic horizon and self-learned map contradict each other, the self-learned map is trusted more but, for safety reasons, a lower third confidence indicator is forwarded. In addition, the overall confidence indicator of the electronic horizon is degraded").

As to claim 3, Stählin discloses the self-localization estimation device according to claim 2, and further discloses wherein the position estimation unit is configured to vary the reliability of the map information by using a lane-change probability, the lane-change probability being a probability indicating a likelihood that the own vehicle moves from a current lane in which the own vehicle is currently travelling to another lane (col 7 ln 61-col 8 ln 3 - "the learning algorithm recognizes that this is a typical freeway construction site because there is a lane change to the opposite lane and therefore continues to remember the old course for when the construction site is removed. On the next day, the construction site is still present and there is again a discrepancy between the electronic horizon and self-learned map. Since, however, the self-learned map still exists this time and has a low confidence level, the ADAS functions can use the map data from the self-learned map for a certain proportion").

As to claim 4, Stählin discloses the self-localization estimation device according to claim 3, and further discloses wherein the position estimation unit is configured to: 
	maintain or reduce the reliability of the map information when the lane-change probability increases (col 7 ln 61-col 8 ln 3); and 
	increase the reliability of the map information when the lane-change probability decreases (col 7 ln 50-55 - "a driver travels the same commuting route every day and thus has a very well-learned map of this route. The electronic horizon and self-learned map have previously always corresponded and all driver assistance systems (ADAS) were therefore able to use the map data fully").

As to claim 5, Stählin discloses the self-localization estimation device according to claim 3, and further discloses wherein the position estimation unit is configured to calculate the lane-change probability based on a lane divergence amount, the lane divergence amount being an amount of divergence of a travelling condition of the own vehicle with respect to information about how the current lane extends (col 7 ln 37-48 - "The electronic horizon has reached a certain basic confidence level due to the previous trips. For this reason, the ACC radar still uses the data of the electronic horizon. On the freeway, a speed of 150 km/h is set for the ACC but due to the traffic, it is only possible to travel at 100 km/h which is also adjusted correspondingly by the ACC. Before a freeway exit, the driver veers out to the right towards the exit lane and, as a result, no longer has a vehicle in front of him. Since, however, the electronic horizon shows that this is a lane change to an exit lane of the freeway, the ACC does not accelerate in spite of the speed of 150 km/h set and, instead, reduces its speed to 80 km/h").

As to claim 6, Stählin discloses the self-localization estimation device according to claim 5, and further discloses wherein the position estimation unit is configured to calculate the lane divergence amount based on at least one of: 
	an azimuth deviation being a difference between an azimuth of the current lane and an azimuth of a travelling direction of the own vehicle (col 6 ln 41-44 - "It is possible to determine the [...] permitted direction of travel etc. especially with the aid of ambient environment sensor data"); 
	a yaw rate of the own vehicle (col 7 ln 5-8 - "The data that is already available and is to be stored can be supported by the vehicle sensor system such as wheel speeds, yawing rate, steering wheel angle etc. and vehicle models based on these"); 
	a yaw angle of the own vehicle (col 7 ln 5-8); 
	a steering angle of the own vehicle (col 7 ln 5-8); and 
	Surrounding-environment information about a place where the own vehicle is currently travelling (col 6 ln 66-67).

As to claim 7, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the reliability of the map information is represented by a map-information probability distribution (col 6 ln 10-13 - "The self-learned map has its own first confidence indicator. This is determined by storing how often the route has already been travelled and how often the learned information was confirmed in this process"); 
	the reliability of the own-vehicle absolute position is represented by an own-vehicle-position probability distribution (col 6 ln 23-30 - "The sensor fusion can additionally also be used for checking whether the map data is correct in that, e.g., a camera can detect the course of the track and whether it corresponds to the map. In addition, e.g., a camera can also supply additional data such as, e.g., recognized traffic signs. If necessary, the sensor fusion provides a correction or addition back to the learned map and, if necessary, can also degrade the confidence in the electronic horizon"); and 
	the position estimation unit is configured to estimate the corrected own-vehicle position by superimposing the map-information probability distribution and the own-vehicle-position probability distribution on each other (col 6 ln 23-30).

As to claim 8, Stählin discloses the self-localization estimation device according to claim 7, and further discloses wherein the map-information probability distribution includes a probability distribution of a current lane in which the vehicle is currently travelling or a lane center position (col 6 ln 53-57, col 7 ln 19-22 - "the position of the vehicle is first determined (S102), as shown in FIG. 1, and then a digital map is provided (S104) and a first confidence indicator is determined (S106)").

As to claim 9, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to: 
	obtain line-pattern information about at least one marling line acquired by a camera (col 6 ln 66-67); and 
	reflect the line-pattern information on the estimation of the corrected own-vehicle position (col 6 ln 23-26).

As to claim 10, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to: 
	obtain surrounding-environment information item acquired by the camera (col 6 ln 66-67); and 
	reflect the surrounding-environment information on the estimation of the corrected own-vehicle position (col 6 ln 27-30).

As to claim 12, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to reflect a condition of a driver on the estimation of the corrected own-vehicle position (col 7 ln 37-48).

As to claim 13, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to reflect an operation by a driver on the estimation of the corrected own-vehicle position (col 7 ln 37-48).

As to claim 14, Stählin discloses the self-localization estimation device according to claim 1, and further discloses wherein the position estimation unit is configured to perform confidence-level adjustment control to reduce a confidence level of the corrected own-vehicle position in accordance with a correction amount by which the own-vehicle absolute position is corrected to the corrected own-vehicle position (col 7 ln 25-29 - "If there is correspondence between the information of the digital horizon and the self-provided digital map (S114), the second confidence indicator is raised (S116). If this correspondence does not exist, the second confidence indicator is degraded (S118)").

As to claim 15, Stählin discloses the self-localization estimation device according to claim 14, and further discloses wherein the position estimation unit is configured to reduce the confidence level of the corrected own-vehicle position in accordance with a correction-amount integrated value that is the sum of previously used correction amounts (col 6 ln 10-13 - "The self-learned map has its own first confidence indicator. This is determined by storing how often the route has already been travelled and how often the learned information was confirmed in this process").

As to claim 16, Stählin discloses the self-localization estimation device according to claim 15, and further discloses wherein the position estimation unit is configured to initialize the correction-amount integrated value when the correction-amount integrated value does not exceed an integration threshold that is set in accordance with a predetermined elapsed time period (col 6 ln 13-19 - "If a change is recognized, the first confidence indicator is set back to the starting value but the old route is still stored. If a change is recognized again after some time, a check is made whether the old route is valid again. If the check is yes, the first confidence indicator last valid for the old route is used for starting, if the check is no, the old route is discarded conclusively").

As to claim 17, Stählin discloses the self-localization estimation device according to claim 15, and further discloses wherein the position calculation unit is configured to: 
	calculate, as the own-vehicle absolute position used in the confidence-level adjustment control, a first own-vehicle absolute position using a first calculation method (col 6 ln 53-57); and 
	calculate a second own-vehicle absolute position using a second calculation method different from the first calculation method (col 6 ln 58-67 - "2. The vehicle's lane can also be determined from vehicle dynamics sensors, but only relative to a respective starting point. [...] 3. In the case of the vehicle interval radar (ACC—adaptive cruise control), the vehicle interval radar generates a track estimation even today which can also be used as the basis for recognizing a lane. 4. By the camera sensor system, lanes and traffic signs can be recognized and stored"); and 
	the position estimation unit is configured to initialize the correction-amount integrated value when the second own-vehicle absolute position and an own-vehicle position are different from each other, the own-vehicle position being specified from the corrected own-vehicle position and from a predetermined confidence level around the corrected own-vehicle position (col 6 ln 13-19).

As to claim 18, Stählin discloses the self-localization estimation device according to claim 14, and further discloses wherein the position estimation unit is configured to maintain, in the confidence-level adjustment control: 
	a first corrected own-vehicle position that is set by correcting the own-vehicle absolute position by a first correction amount based on a fist hypothesis (col 6 ln 20-26 - "After a comparison, the data is ideally supplied to a sensor fusion. The map data can be used there for supporting ambient environment sensor data of a camera, a radar and/or a lidar. The sensor fusion can additionally also be used for checking whether the map data is correct in that, e.g., a camera can detect the course of the track and whether it corresponds to the map"); and 
	a second corrected own-vehicle position that is set by correcting the own-vehicle absolute position by a second correction amount based on a second hypothesis different from the first hypothesis (col 6 ln 26-30 - "In addition, e.g., a camera can also supply additional data such as, e.g., recognized traffic signs. If necessary, the sensor fusion provides a correction or addition back to the learned map and, if necessary, can also degrade the confidence in the electronic horizon").

As to claim 19, Stählin discloses the self-localization estimation device according to claim 18, and further discloses wherein the position estimation unit is configured to reject the first corrected own-vehicle position or the second corrected own-vehicle position when a difference in a lateral direction between the first corrected own-vehicle position and the second corrected own-vehicle position does not exceed a lateral-direction threshold (col 6 ln 10, col 6 ln 27-30).

As to claim 20, Stählin discloses the self-localization estimation device according to claim 18, and further discloses wherein the position calculation unit is configured to: 
	calculate, as the own-vehicle absolute position used in the confidence-level adjustment control, a first own-vehicle absolute position using a first calculation method (col 6 ln 53-57); and 
	calculate a second own-vehicle absolute position using a second calculation method different from the first calculation method (col 6 ln 58-67); and 
	the position estimation unit is configured to: 
	reject the first corrected own-vehicle position when the second own-vehicle absolute position and a first own-vehicle position are different from each other, the first own-vehicle position being specified from the first corrected own-vehicle position and from a predetermined confidence level around the first corrected own-vehicle position (col 6 ln 20-26); and 
	reject the second corrected own-vehicle position when the second own-vehicle absolute position and a second own-vehicle position are different from each other, the second own-vehicle position being specified from the second corrected own-vehicle position and from a predetermined confidence level around the second corrected own-vehicle position (col 6 ln 20-26).

As to claim 21, Stählin discloses the self-localization estimation device according to claim 18, and further discloses wherein the position estimation unit is configured to start the confidence-level adjustment control when a lane-change probability exceeds a predetermined probability, the lane-change probability being a probability indicating a likelihood that the own vehicle moves from a lane in which the own vehicle is currently travelling to another lane (col 7 ln 37-48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stählin in view of US 10,210,406 B2 (Huang et al., hereinafter "Huang"). 

As to claim 11, Stählin discloses the self-localization estimation device according to claim 1. 
	Huang teaches the limitations not expressly further disclosed by Stählin, namely: 
	wherein the position estimation unit is configured to reflect turn-signal information item on the estimation of the corrected own-vehicle position (col 8 ln 10-13 - "Based on the GPS signals, the GPS receiver 20 or processor 58 determines the location of the host vehicle 30 and localizes the host vehicle 30 on a road of a preloaded map stored in the data base 62", col 8 ln 55-62 - "if the projected path of the host vehicle 30 is projected to deviate from the extrapolated path of the host lane 44 without indication of intent from the operator of the host vehicle 30, such as activating a turn signal, [...] the processor 58 activates one or more components of the ADAS").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Stählin and Huang, because each reference relates to improvements in the accuracy of a positioning system by correlating with additional sources of information. Moreover, the combination would yield predictable results according to the teachings of Huang, by providing a particular source of additional information to improve the positioning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Berona can be reached on (571)272-6909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TODD MELTON/Primary Examiner, Art Unit 3669